DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 11 November 2020, have been entered in full. Claims 1-38 and 50 are canceled. Claim 39 is amended. New claims 59-62 are added. Claims 39-49, 51-62 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 11/11/20 and 11/25/20) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
	
Claim Rejections-35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	
APPLICANT’S ARGUMENTS
	Applicant discusses the instant rejection. Applicant argues that the Examiner alleges that “the specification fails to actually demonstrate administering an anti-EPO antibody to treat diabetic macular edema.” ”Therefore, in view of the alleged state of the art which teaches that EPO therapy protects retinal cells in diabetic conditions and shows positive response for patients with chronic diabetic macular edema, undue experimentation would be required to the skilled”.
	Applicant discusses enablement.  Applicant cites MPEP 2164.01 and case law. 
	Regarding the state of the art and level of ordinary skill in the art, Applicant discusses the references cited by the Examiner (Garcia-Ramirez, Li and Zhang). Applicant argues that the claims are directed to a method of treating DME by intravitral administration of an anti-EPO antibody composition. Applicant submits that the Examiner has not shown that the state of the art regarding effects of EPO administration is somehow relevant to determining the enablement of the claims not directed to EPO administration for treating DME. Applicant argues that whatever Garcia-Ramirez, Li, and Zhang teach or suggest about EPO as a therapy for DME is irrelevant to the enablement inquiry of the claims. Applicant submits that a person of ordinary skill in the art (POSITA) would not consider the teaching in Garcia-Ramirez, Li, and/or Zhang as support for using EPO to treat DME in light of the flaws in each of the references.

	Applicant argues that Zhang at best injects diabetic rats with EPO at the early stage of diabetes induced by streptozotocin (STZ), while DME is a disorder that arises at a later stage of diabetes due to fluid accumulation in the macula. Applicant argues that a POSITA would readily recognize that rats (and mice) do not have macula, let alone develop diabetic macular edema or DME. 
	Applicant argues that a POSITA would not draw any reliable conclusions from Li based on its statistically insignificant data from an extremely small patient population. Applicant argues that Li treated five eyes from five patients and a POSITA would realize that no statistical significance can be drawn whatsoever. Applicant argues that among the five patients, at least one patient showed “no significant improvement in visual acuity or in retinal thickness,” further diminishing the credibility of the study. 
Applicant argues that a POSITA would understand that EPO treatment could be rather undesirable and increases the risk of developing retinopathy. Applicant discusses submitted references Brown, Suk, Aher, Diskin and Chen.  Applicant argues that at the time of the invention, a POSITA would understand that EPO expression is highly elevated in the retina of DME human patients, which indicates that anti-EPO antibody can be used 
Regarding the predictability in the art, Applicant argues that a POSITA would fully understand that there is no real animal model for DME; mice do not have macula, and the eyes of rabbits are even less similar to human eyes than mice are. Applicant argues that in diabetic mice induced by streptozotocin (STZ), one of the most common ways to induce diabetes, no DME symptoms can be consistently observed. Applicant argues that Hernandez teaches the correlation between high level of EPO expression in the vitreous and DME in human patients, and Aranda shows intravitreal expression of EPO in mice results in DME symptoms. Applicant maintains that regardless of the existence of an animal model for DME, the EPO human genetic data and EPO expression in human DEM patients are evidence that the art would provide a POSITA with sufficient predictability at the time the invention that the recited anti-EPO antibodies can be used in treating DME.  Applicant argues that a phase I clinical trial has completed and has proven that the recited anti-EPO antibodies were safe and tolerable to DME patients. Applicant argues that the Examiners citation for lack of an animal model for DME (and thus lack of alleged lack of predictability of the art) does not detract from the enablement of the claims, since an animal model is not a requirement for enablement in view of the human genetic evidence as well as EPO protein expression in human DME patients. 
	Regarding the amount of direction provided in the specification; working examples and quantity of experimentation needed relative to the disclosure, Applicant discusses the instant specification. Applicant discusses the in vitro data such as those in Examples 3 and 6.  Applicant argues the efficacy of the recited anti-EPO antibodies on inhibiting 
Applicant cites Cross v. Iizuka, 753 F.2d 1040, 1050 (Fed. Cir. 1985) and Brana, 51 F.3d 1560, 1567 68 (Fed. Cir. 1995) (holding that animal testing results are sufficient to establish whether one skilled in the art would believe that a pharmaceutical compound has an asserted clinical utility for the purposes of compliance with the enablement requirement of 35 U.S.C. § 112, first paragraph).  Applicant maintains that even if there was no “working example” that DME patients can be successfully treated by intravitral administration of a composition comprising the anti-EPO antibody or antigen binding fragment thereof, a POSITA would be able to test the efficacy thereof in DME patients without undue experimentation. Applicant maintains that lack of a working example should never be the sole reason for rejecting the claimed invention on the grounds of lack of enablement (MPEP at § 2164.02(1)).
	

THE EXAMINER’S RESPONSE
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
1.  The Examiner understands that clinical trial data are not required for establishing enablement. However, the completion of the Phase I trial only speaks to safety, not efficacy.  The specification need not contain a working example if the invention is 
MPEP 2164.02 teaches: An in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example “correlates” with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute “working examples.” In this regard, the issue of “correlation” is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d1436, 1441 (Fed. Cir. 1995) (reversing the PTO decision based on finding that in vitro data did not support in vivo applications).Since the initial burden is on the examiner to give reasons for the lack of enablement, the examiner must also give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example. A rigorous or an invariable exact correlation is not required, as stated in Cross v. Iizuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985).
2.  Submitted references Brown, Suk, Aher, Diskin, Chen and Aranda are not applicable because they discuss diabetic retinopathy and not DME. The instant claims 
3.  Regarding the Hernandez reference discussed by Applicant, Hernandez et al. teach that EPO is expressed in the human retina and it is highly elevated in the vitreous fluid of patients with diabetic macular edema (Diabetes Care, Volume 29/9:2028-2033; Sept 2006). However, Hernandez et al. teach that unlike proliferative diabetic retinopathy (PDR), DME is a condition in which the ischemia is not a predominant event.  Fluorescein angiography confirmed the lack of significant retinal ischemia in all patients with DME included in the study. Hernandez et al. teach that their results strongly suggest that stimulating agents other than ischemia are involved in the increased intravitreous levels of erythropoietin found in DME (page 2031). Hernandez et al. state that it has been suggested that erythropoietin plays an important role in PDR development, and its blockade could be beneficial for the treatment of PDR.  Hernandez et al. teach that whether the increase of erythropoietin concentration observed in DME has a pathogenic action or, by contrast, might be part of a self-regulated physiological protection mechanism to prevent, retinal damage needs to be clarified. From the data available so far, the second hypothesis seems the most likely. Hernandez et al. teach that it is possible that erythropoietin could act as an anti-permeability factor in the retina. Hernandez teach that a substantive improvement of DME after treating azotemia-induced anemia with erythropoietin has been reported (page 2031). 
Hernandez et al. teach that is has been reported that erythropoietin expression induced in the hypoxic mouse retina protects against light-induced retinal degeneration. It has been demonstrated that intravitreal administration of erythropoietin has a protective Hernandez et al. teach that for all these reasons, it seems that erythropoietin is crucial for retinal homeostasis, and its enhancement in DME could be a physiological consequence rather than a pathogenic contributor.  Hernandez et al. teach that the strikingly high intravitreous erythropoietin levels detected in patients with DME raises the question of why these patients do not develop neovascularization that occurs in PDR patients. Hernandez et al. teach that it should be considered that the development of neovessels, rather than depending on a single angiogenic factor, is mediated by the balance between angiogenic and anti-angiogenic factors. Hernandez et al. teach that in patients with DME, other factors counteracting the angiogenic effect of erythropoietin and favoring the permeability of BRB must exist (page 2032). 
4.  The Examiner notes that Applicant cannot at the same time argue that the results in the submitted references are relevant and that the references discussed by the Examiner (Garcia-Ramirez, Li and Zhang) are not relevant because it discloses results from administration of EPO rather than anti-EPO antibody. Garcia-Ramirez, Li, and Zhang’s teachings of EPO as a therapeutic is relevant to the instant claims because Applicant’s invention is directed to a method that employs an antibody that binds EPO, which would be opposite of those teachings.
  The Examiner disagrees with Applicant’s assessment of the Li reference; that the data are statistically insignificant from an extremely small patient population and that at least one patient showed “no significant improvement in visual acuity or in retinal 
	The Examiner direct Applicant’s attention to Reid et al. (Erythropoietin in diabetic retinopathy Vision Research 139:237–242; 2017). Reid et al. teach that several lines of evidence suggest that EPO could be beneficial for the treatment of diabetic macular oedema (DMO). Reid et al. teach that an improvement of DMO was observed following EPO administration to patients with azotemia-induced anemia. Reid et al. teach intravitreal levels of EPO have been found to be increased in patients with DMO and it was suggested that this hormone may be released in response to tissue injury. Reid et al. teach that under these circumstances it can be hypothesized that the high levels of EPO observed in DMO may not be the cause, but the response to this complication (page 238, right column-page 239).  
	The preponderance of evidence still supports the rejection. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

			Conclusion
		No claims are allowed. 
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/19/20